In an action, inter alia, to recover a deposit given in connection with a contract to purchase realty, plaintiff appeals from an order of the Supreme Court, Westchester County, entered July 21, 1977, which granted defendant Enesbe Corporation’s motion to dismiss the complaint and denied its cross motion for summary judgment. Order modified by deleting therefrom the provision granting Enesbe Corporation’s motion to dismiss the complaint and substituting therefor a provision that the said motion is denied. As so modified, order affirmed, without costs or disbursements. The correspondence submitted with Enesbe Corporation’s motion to dismiss does not constitute sufficient documentary evidence upon which a complaint may be dismissed. Hopkins, J. P., Latham, Titone and O’Connor, JJ., concur.